 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        Fax: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12   ANIMAL LEGAL DEFENSE FUND and                     )   Case No. 13-cv-4622-HSG
     CENTER FOR FOOD SAFETY,                           )
13                                                     )   STIPULATION AND ORDER DENYING
             Plaintiffs,                               )   CONTINUING CASE MANAGEMENT
14                                                     )   CONFERENCE
        v.                                             )
15                                                     )
     UNITED STATES FOOD AND DRUG                       )
16   ADMINISTRATION,                                   )
                                                       )
17           Defendant.                                )
                                                       )
18

19           Plaintiffs Animal Legal Defense Fund and Center for Food Safety (“Plaintiffs”) and Defendant
20 United States Food and Drug Administration (“Defendant”), by and through their respective attorneys,

21 hereby stipulate and jointly request that the Court continue the Case Management Conference currently

22 set for June 11, 2019, to September 17, 2019.

23           Plaintiffs filed this action for declaratory and injunctive relief under the Freedom of Information
24 Act (“FOIA”), 5 U.S.C. § 522, to compel Defendant to produce certain documents related to the animal

25 drug ractopamine. Defendant completed production of documents in response to Plaintiffs’ FOIA

26 request on March 21, 2019, which the parties reported in their Joint Status Report on March 26, 2019.

27 (Dkt. 60).

28

     STIPULATION AND ORDER DENYING CONTINUING CASE MANAGEMENT CONFERENCE
     13-CV-4622 HSG
 1          On April 4, 2019, this Court ordered the parties to submit a Case Management Statement on June

 2 4, 2019, in advance of a Case Management Conference on June 11, 2019. (Dkt. 61).

 3          On May 15, 2019, Plaintiffs proposed that the parties settle remaining issues in this case rather

 4 than continue the litigation. Defendant is still considering Plaintiffs’ proposal. The parties jointly wish to

 5 continue settlement discussions before reporting back to the Court.

 6          The parties therefore respectfully request that the Court continue the Case Management

 7 Conference to September 17, 2019, to afford the parties additional time to discuss settlement of this

 8 case. This is the parties’ first request to continue this case management conference.

 9

10 Dated: May 31, 2019                                    Respectfully submitted,

11                                                        DAVID L. ANDERSON
                                                          United States Attorney
12
                                                          /s/ Adrienne Zack
13                                                        Adrienne Zack
14                                                        Assistant United States Attorney
                                                          Attorneys for Defendant
15
     Dated: May 31, 2019                                  /s/ Cristina Stella1
16                                                        CRISTINA STELLA
                                                          Attorney for Plaintiff
17                                                        Animal Legal Defense Fund
18

19 Dated: May 31, 2019                                    /s/ Adam Keats
                                                          ADAM KEATS
20                                                        Attorney for Plaintiff
                                                          Center for Food Safety
21

22

23

24

25

26

27   1
     Pursuant to Civil L.R. 5-1(i)(3), I, Adrienne Zack, hereby attest that all signatories have concurred in
28 the filing of this document.

     STIPULATION AND ORDER DENYING CONTINUING CASE MANAGEMENT CONFERENCE
     13-CV-4622 HSG
 1                                                  ORDER

 2          Pursuant to stipulation and for good cause shown, the Case Management Conference is
 3
     continued to Tuesday, September 17, 2019, at 2:00 p.m. The parties shall file a joint case management
                                                                      ISTRIC
                                                                  ES D
 4
     statement on or before September 10, 2019.                  T          TC
                                                               TA
 5




                                                                                                 O
                                                           S




                                                                                                  U
            IT IS SO ORDERED.




                                                         ED




                                                                                                   RT
 6




                                                     UNIT
                                                                                         D
 7                                                                      DENIE
     Dated: June 3, 2019                                           By:    ______________________________




                                                                                                         R NIA
 8                                                                 HON. HAYWOOD S. GILLIAM, JR.
                                                                   United States District    r.
                                                                                          Court Judge
                                                                                    illiam J



                                                      NO
                                                                                         S. G
 9                                                                          a y wo o d




                                                                                                         FO
                                                               J u d ge H


                                                       RT




                                                                                                     LI
10
                                                              ER
                                                          H




                                                                                                 A
                                                                   N                                 C
11
                                                                       D IS T IC T              OF
                                                                             R
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER DENYING CONTINUING CASE MANAGEMENT CONFERENCE
     13-CV-4622 HSG
